Sanders, J.
(dissenting) — Wilbur and Josephine Hallauer contend the trial court and Court of Appeals erred when each dismissed their complaint to condemn a private way of necessity, and a majority of our court agrees a private right of condemnation is available under these circumstances. Specifically, the issue here is whether a certified water right entitles private parties to condemn land “necessary” to utilize that water right notwithstanding other sources of water available for their use absent condemnation.
A. Const. art. I, § 16, and chapter 8.24 RCW
The Washington Constitution generally prohibits the *152taking of private property for private use. However, article I, section 16, expressly allows private property to be taken to create “private ways of necessity.” This section states in part:
Private property shall not be taken for private use, except for private ways of necessity, and for drains, flumes, or ditches on or across the lands of others for agricultural, domestic, or sanitary purposes. No private property shall be taken or damaged for public or private use without just compensation having been first made .... Whenever an attempt is made to take private property for a use alleged to be public, the question whether the contemplated use be really public shall be a judicial question, and determined as such, without regard to any legislative assertion that the use is public ....
Const. art. I, § 16. As this provision is not self-executing, conditions under which private property may be condemned for private ways of necessity are outlined in chapter 8.24 RCW. Brown v. McAnally, 97 Wn.2d 360, 366, 644 P.2d 1153 (1982). RCW 8.24.010 provides in part:
An owner, or one entitled to the beneficial use, of land which is so situate with respect to the land of another that it is necessary for its proper use and enjoyment to have and maintain a private way of necessity or to construct or maintain any drain, flume or ditch, on, across, over or through the land of such other, for agricultural, domestic or sanitary purposes, may condemn and take lands of such other sufficient in area for the construction and maintenance of such private way of necessity, or for the construction and maintenance of such drain, flume or ditch, as the case may be.
The public policy underlying this clause in article I, section 16, as well as RCW 8.24.010, is to prevent rendering landlocked property useless. Sorenson v. Czinger, 70 Wn. App. 270, 278, 852 P.2d 1124 (1993). That necessity required to condemn a private way of necessity is not absolute. Rather, the party seeking the private way must only show it be reasonably necessary under the particular facts of the case. Brown, 97 Wn.2d at 367. However because this statute permits a landowner to take property from another *153without any showing of public necessity, it must be strictly construed and limited to that which is expressly conferred or necessarily implied. Jobe v. Weyerhaeuser Co., 37 Wn. App. 718, 724, 684 P.2d 719 (1984) (“ Whatever is not plainly given is to be construed as withheld.’ ”) (quoting 1 Julius L. Sackman, Nichols on Eminent Domain § 3.213[1] (3d rev. ed. 1981)).
The Hallauers correctly note property owners have a vested interest in water rights to the extent the rights have been beneficially used. See Dep’t of Ecology v. Adsit, 103 Wn.2d 698, 705, 694 P.2d 1065 (1985) (citing Dep’t of Ecology v. Acquavella, 100 Wn.2d 651, 655, 674 P.2d 160 (1983)). From this the Hallauers argue condemnation of a private way of necessity is required for the proper use and enjoyment of the underlying property right—the water right. Supp’l Br. of Pet’rs at 16-17. However this novel argument is neither supported by the plain language of RCW 8.24.010 nor the common law.
Contrary to the Hallauers’ expansive reading of RCW 8.24.010, the plain language of this statute refers only to “land,” as opposed to the more general concept of “property” which includes such things as water rights. See Black’s Law Dictionary 1216 (6th ed. 1990) (“Property embraces everything which is or may be the subject of ownership . . . .”). RCW 8.24.010 unequivocally provides:
An owner, or one entitled to the beneficial use, of land which is so situate with respect to the land of another that it is necessary for its proper use and enjoyment to have and maintain a private way of necessity.... may condemn and take lands of such other ....
(Emphasis added.) This court has previously adopted the common meaning of the term “land”:
In Webster’s Unabridged Dictionary (2d ed.), the first definition of the word land is given as “the solid part of the earth’s surface; distinguished from sea.” A river bed would fall within this definition. Also, in Black’s Law Dictionary, the definition is as follows:
*154“Land, in the most general sense, comprehends any ground, soil, or earth whatsoever; as fields, meadows, pastures, woods, moors, waters, marshes, furzes, and heath.”
King County v. Tax Comm’n, 63 Wn.2d 393, 397, 387 P.2d 756 (1963). Accordingly, the terms “land” and “property right” are not interchangeable as the Hallauers suggest. Because RCW 8.24.010 must be strictly construed and limited to that which is expressly conferred or necessarily implied, the plain language of the statute does not support condemnation of a private way of necessity unless it is necessary to the proper use and enjoyment of one’s land. Jobe, 37 Wn. App. at 724.
Just as the plain language of RCW 8.24.010 does not support the Hallauers’ argument, there are no cases permitting condemnation of a private way of necessity to access water without a finding such water is necessary for the proper use and enjoyment of the land itself. The majority asserts the Court of Appeals “mistakenly relied on cases involving private ways of necessity where necessity largely turned on the landlocked nature of the land of the party seeking condemnation.” Majority at 150. I disagree. The Court of Appeals and Ernesto and Madeliene Del Rosario do rely on cases where private ways of necessity were granted to landlocked property owners, but it is not the landlocked nature of the property which is determinative. These cases turn on whether the property would be rendered useless but for the condemnation.
In State ex rel. Henry v. Superior Court, 155 Wash. 370, 284 P. 788 (1930), we reviewed an order of necessity for a pipeline easement to carry water to arid land requiring irrigation to produce commercial crops. There the fact the land to be irrigated was separated from the water source by another’s land was not determinative. Rather, we emphasized the water was necessary for the proper use and enjoyment of the land because it would be rendered worthless without irrigation:
*155Respondent’s orchard land is so situated, with respect to the only source of water and the land of the relators, that it is necessary for its proper use and enjoyment to have and maintain a private way of necessity for a pumping location and pipe line on and across relators’ land to force and carry water for irrigation purposes to the respondent’s orchard, else the orchard will become worthless.
Henry, 155 Wash. at 376. Because the only source of water was located on another’s property and the orchard would be worthless without irrigation, we held the landowner adequately proved necessity of a private way for the use and enjoyment of his land. Here, however, it is uncontested the Hallauers have three alternative sources of water and several reasonably priced and readily available mechanical alternatives to heat and cool their home. Clerk’s Papers at 830-31. Thus Henry is clearly distinguishable, as the Hallauers have not demonstrated the water from the Del Rosarios’s spring is necessary for the proper use and enjoyment of their land.
Even the Hallauers rely on a line of cases similar to Henry to support their argument. See Br. of Appellant at 31-34 (citing State ex rel. Galbraith v. Superior Court, 59 Wash. 621, 110 P. 429 (1910); White v. Stout, 72 Wash. 62, 129 P. 917 (1913); State ex rel. Gibson v. Superior Court, 147 Wash. 520, 266 P. 198 (1928); State ex rel. Kirkendall v. Superior Court, 130 Wash. 661, 228 P. 695 (1924)). Like Henry, these cases permit condemnation for a private way of necessity only when the water sought to be transported is necessary for the use and enjoyment of the condemnor’s land.
In Galbraith we reviewed a decision granting a right of way for an irrigation canal. Galbraith, 59 Wash. at 623. Significantly, we found: “These lands, without irrigation, will produce no crops of value and are of little value, but with irrigation will produce large and valuable crops of vegetables, grain, hay, fruits, and other agricultural products.” Id. at 625. Because the other potential sources of water were impractical and expensive, we allowed condemnation to irrigate the land. Id. at 633-34; see also State ex *156rel. Andersen v. Superior Court, 119 Wash. 406, 408, 205 P. 1051 (1922) (condemnation allowed because water supply is the only one available and without water, the property will be uninhabitable).
Similarly, in White we considered a decision granting condemnation for a right of way for an irrigation ditch. There, two adjacent landowners had riparian rights to a stream flowing by both properties. In order to irrigate his property with this sole source of water the defendant placed a ditch across his neighbor’s upland property. Citing Galbraith we noted, “[t]here can be no doubt of the defendants’ right to condemn a right of way for irrigation over the plaintiff’s lands,” White, 72 Wash. at 66, because “the defendants alleged necessity for the ditches for irrigation and for rights of way across plaintiff’s lands.” Id. at 63. Condemnation was therefore permitted.
In Gibson several landowners challenged an adjudication of public use and necessity allowing others to acquire by condemnation a right of way for a pipeline to transport water to which they had a state-permitted right. At the outset we stated:
They have acquired the right to take and divert from that point on the creek one cubic foot of water per second; this by permit duly issued to them by the state supervisor of hydraulics. So, their condemnation proceeding here on review is in no sense a seeking to acquire any water rights, but is alone a seeking to acquire the right of way in question.
Gibson, 147 Wash. at 522. Even though these landowners held a certified water right, the court did not automatically conclude they were entitled to condemn a right of way for the pipeline. Instead, we examined the necessity of the landowners’ use of the water and concluded, “[t]he advantageous use of the water on the lands for domestic purposes clearly appears.” Id. at 523.12
*157In Kirkendall the court reviewed a grant of condemnation for a right of way to convey water for irrigation purposes. Again, we initially noted the necessity of delivering water to the particular land at issue:
About 40 acres of Wiltz’s land is capable of being irrigated by gravity from the waters of the creek, and thus its productiveness be very materially increased, providing he can acquire a right of way for an irrigation ditch over KhkendaH’s land from an intake on the creek above Kfrkendall’s land; otherwise, because of the nature of the creek, very little of Wiltz’s land can be effectually irrigated by gravitation from the waters of the creek, and he has no other means of effectually irrigating any substantial portion of his land.
Kirkendall, 130 Wash. at 662 (emphasis added). Because of this necessity—and despite the fact the landowner did not conclusively have a right to take the necessary water—the court affirmed the grant of condemnation. Id. at 665-66.
Thus, these cases do not stand for the proposition that a private way of necessity for a water pipeline may be condemned simply if the right of way is “necessary” to use and enjoy a particular water right. Rather, Washington precedent clearly holds the water itself must be necessary to the use and enjoyment of one’s land before the courts will allow condemnation of a private way of necessity to transport the water. Accordingly, the trial court and the Court of Appeals did not err by considering whether the water to be transported onto the Hallauers’ property is necessary to the proper use and enjoyment of their land.
B. Chapter 90.03 RCW
Alternatively, the Hallauers contend they are automatically entitled to access their water right by condemning a private way of necessity so long as they are putting their *158water to beneficial use. Citing RCW 90.03.040, the Hallauers argue:
When a water right certificate has been issued pursuant to the 1917 water code, this section (RCW 90.03.040) does not require that questions of public welfare and necessity for the water right be reconsidered. Rather, the only prerequisite to condemnation of a pipeline easement under this section, is that it be “found necessary for . . . the application of water to any beneficial use.”
Supp’l Br. of Pet’rs at 9 (footnote omitted). Washington precedent, however, does not support this argument.
RCW 90.03.040 provides in pertinent part:
The beneficial use of water is hereby declared to be a public use, and any person may exercise the right of eminent domain to acquire any property or rights now or hereafter existing when found necessary for the storage of water for, or the application of water to, any beneficial use ....
As the majority notes, the standards for issuing new water rights are contained in RCW 90.03.290 and require applicants to meet a four-part test. If the Department of Ecology finds (1) there is water available for appropriation, (2) the water is proposed to be utilized for a beneficial use, (3) the appropriation will not impair existing rights, and (4) the appropriation will not be detrimental to the public welfare, then it shall issue a water right permit. The majority takes pains to establish beneficial use is properly characterized as public use for purposes of the eminent domain statute. Majority at 140-44. While the Department may make a determination regarding whether a use is beneficial, it makes no determination regarding whether the use is necessary. The majority ignores that the terms “beneficial” and “necessary” are not synonymous when it concludes RCW 90.03.040 requires no showing of necessity apart from showing condemnation itself is necessary to apply water to a beneficial use.
In Henry, we held Rem. Rev. Stat. § 7354 (RCW 90.03.040) “is in pari materia” with Rem. Rev. Stat. § 936-1 *159(RCW 8.24.010). 155 Wash. at 374. Statutes that are in pari materia must be read together as constituting one law. Champion v. Shoreline Sch. Dist. No. 412, 81 Wn.2d 672, 674, 504 P.2d 304 (1972). Thus, RCW 8.24.010 must be read in conjunction with RCW 90.03.040 and the Hallauers must demonstrate the water they seek to convey by private way is necessary for the proper use and enjoyment of their land. The majority summarily dismisses the precedent set by the Henry analysis as “flawed.” Majority at 146. Further the majority seeks to draw a distinction between RCW 8.24.010 and RCW 90.03.040 by asserting condemnation under the former requires a showing of necessity to the use and enjoyment of the condemnor’s landlocked property while condemnation under the latter is permitted if the water is being put to beneficial use. Majority at 147.
However it is incorrect to distinguish these statutes based on whether the property is landlocked. As previously noted, Henry did not find the landlocked nature of the property to be determinative. Rather the real issue presented by RCW 8.24.010 is whether the dominant estate would be rendered useless absent a condemnation. It makes no sense, and conflicts with case law, to apply RCW 8.24.010 only in cases where the property is landlocked.
Washington precedent defeats the argument RCW 90.03.040 automatically entitles access to a water right so long as the water is being beneficially used.
In Mack v. Eldorado Water District, 56 Wn.2d 584, 354 P.2d 917 (1960), two landowners held water right permits issued by the state supervisor of hydraulics, but the appellant sought to obtain the right to maintain a dam and pipeline across the other landowner’s property. After considering former RCW 90.04.030, the predecessor of RCW 90.03.040, we explained:
[T]his court has held that the issuance of a water permit by the Supervisor of Hydraulics is not an adjudication of private rights. Thus, the fact that the Supervisor of Hydraulics had issued a permit authorizing appellants to appropriate .11 cubic feet of water per second from the stream in question did not *160preclude the trial court, in the condemnation action, from determining which of the parties was making a better use of the available water.
Mack, 56 Wn.2d at 587 (citations omitted). Thus, RCW 90.03.040 does not automatically guarantee an individual the right to condemn private property in order to utilize a state-permitted water right. To the contrary, this determination is left to the judgment of the trial court. Id. at 588.
The majority asserts today’s holding is supported by Crescent Harbor Water Co. v. Lyseng, 51 Wn. App. 337, 753 P.2d 555 (1988). Majority at 144. Not so. In Crescent Harbor a landowner sought a prescriptive easement for access to a well and water system on another’s property. The trial court held the landowner was entitled to either a prescriptive or implied easement. On appeal appellant argued the landowner had no right to an easement because he had not alleged compliance with chapter 90.03 RCW and thus had no valid water right in the well. Rejecting this argument the Court of Appeals reasoned:
Lyseng’s water rights arguments overlook the differences between a determination of easement and a determination of a claim for water rights. The former, as applied to this case, concerns a well, pipes, pumping apparatus and access thereto. The latter concerns the water that flows within the well and pipes. The two subjects are physically distinct. The two subjects are also legally distinct. An easement is a privilege to use the land of another. It is a private legal interest in another’s property. Water rights claims are limited to a determination by the Department of Ecology as to whether a water use permit should be granted and to whom. Water rights claims do not and cannot involve property interest questions, as the Department of Ecology has no authority to adjudicate private rights in land.
Crescent Harbor, 51 Wn. App. at 340 (citations omitted) (emphasis added). Although Crescent Harbor did not involve a claim to a private way of necessity, the reasoning is applicable here. If we were to adopt the position advanced by the Hallauers, this court would be abdicating property right determinations to the Department of Ecology. As the *161Del Rosarios persuasively explain:
The Legislatures could grant the authority to the Department of Ecology to resolve the issues of accessing the water right through someone’s property. But the Legislatures have not spoken on that issue. A[s] it remains, the Department of Ecology cannot give away a neighboring property so that a water right may be utilized. Until the Legislatures speak to that issue this Court is left with having to deal with the application of RCW [8.24.010] to determine if access of the water is necessary for the proper use and enjoyment of the claimant’s property.
Supp’l Br. of Resp’ts at 12.
Consequently the Hallauers’ argument that they are, by virtue of having been issued a water permit by the Department, entitled to condemn a portion of the Del Rosarios’s property must fail. The Department has authority to adjudicate water rights but not private property disputes. Crescent Harbor, 51 Wn. App. at 340. See also Mack, 56 Wn.2d at 587.
The majority asserts its ruling does not permit the Department to adjudicate private land disputes, majority at 144, but then concludes the issuance of a permit by the Department necessitates a taking of the Del Rosarios’s land.
If obtaining a water permit from the Department under RCW 90.03.290 is the only condition an individual must satisfy before he takes the property of another pursuant to RCW 90.03.040, I must conclude, protests of the majority notwithstanding, the Department is either adjudicating private rights in land or at least making a water right adjudication a fait accompli to establish a private right in land. Under the majority’s opinion the property rights of all other parties automatically become subservient to the holder of a water permit issued by the Department of Ecology. This I cannot accept.
Accordingly I conclude neither the trial court nor the Court of Appeals erred in holding the Hallauers’ state-*162permitted water right does not grant them an automatic right of condemnation. Because the Hallauers failed to demonstrate the water sought to be transported was necessary for the proper use and enjoyment of their land, this court should affirm the decisions of the trial court and the Court of Appeals, deny condemnation, and grant the Del Rosarios reasonable attorney fees pursuant to RCW 8.24.030. See Sorenson v. Czinger, 70 Wn. App. 270, 279, 852 P.2d 1124 (1993).
For these reasons I respectfully dissent.
Alexander, C.J., concurs with Sanders, J.

 With regard to necessity, we observed:
Burrowes’ land has no fresh water upon it, and is almost surrounded by salt water. DeZemed’s land has no fresh water upon it, other than a spring *157furnishing a quantity of fresh water so limited as to be insufficient for any practical purpose. The portion of the creek flowing the short distance across his land does not furnish him any fresh water supply thereon, by reason of the salt water tide coming into it there.
Gibson, 147 Wash. at 521.